DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/28/2021 has been entered and made of record. Claims 1-5 are pending.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:
Reference HARADA et al. (JP2009210432A) is made of record as teaching a system for providing driving support. The method/system determines the user’s view and magnifies the captured road signs based on the measurements [0021-0023] such as eyesight [0014]. With reference to Fig. 2, a road sign display program (100) writes imaging data picked up by an imaging part (30) into a storage part (80) and holds it [0015]. A road sign-detecting unit (120) detects whether or not the imaging data has imaged a road sign, and road sign extracting unit (130) extracts only the road sign region from the imaging data [0015]. Ultimately, the road sign is further displayed to the user [0023]. Harada further teaches displaying the road sign in different formats so that it is easier for the driver to see [0020]. The magnification determining unit (160) 
Reference LEECH et al. (2015/0264299 A1) is made of record as teaching the art of calibrating an image capturing device’s detection of eye movement and the one or more display regions within a display area that the user directs their eye focus [0069]. The display area may be a display device, but can also be a projector [0031]. An image sensing or capturing device (304) [0033] is used to determine the user’s focus [0036]. The user may be prompted to direct their eye focus towards a series of images located on various regions within the display area. The camera (304) may be configured to monitor a user’s eye movement in response to a series of displayed images and transmit information relating to the change in position of the user’s eye [0069].
Reference VALAIX (2013/0038712 A1) is made of record as teaching the art of driving aid system that displays information on the windshield in locations based on the driver’s field of view [abstract]. Alerts can be displayed in various positions based on the user’s size [0025-0026]. Fig. 2 illustrates the various locations of alerts that can be displayed based on the user’s size. Valaix teaches detection unit (30) comprises a camera (32) for detecting the ocular point of the driver [0033]. The height categories of the drivers are based on detecting the presence of the eyes in three zones 1, 2, 3 [0033]. 
the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: a virtual image position selector that selects either a first virtual image position or a second virtual image position, where the second virtual image position has a different distance in a depth direction from a viewpoint of a user and the first virtual image position and the second virtual image position are along a common axis from the viewpoint of the user. The selection is further based on a threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
20 January 2022